NUMBER 13-19-00008-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

        IN THE INTEREST OF C.D.L.R., C.D.L.R., E.M., CHILDREN


   On Appellee’s Second Motion for Extension of Time to File Brief.


                                       ORDER
Before Chief Justice Contreras and Justices Benavides and Hinojosa
                         Order Per Curiam

      This is an appeal of a final order terminating parental rights. Appellee’s brief was

initially due to be filed on April 25, 2019. See TEX. R. APP. P. 38.6(b). Appellee filed a

motion to extend time to file brief; we granted the motion and extended the deadline to

April 29, 2019. Appellee has now filed a second motion for extension of time seeking

sixteen additional days to file the brief. As a reason for the extension, appellee states

that “[t]here is no remaining member of the [appellee’s] Appellate Unit who could have

completed this brief in a timely manner.”
       Appeals in parental termination and child protection cases are governed by the

rules of appellate procedure for accelerated appeals, but include additional expedited

deadlines and procedures. See TEX. R. APP. P. 28.4; TEX. R. JUD. ADMIN. 6.2(a). The

intermediate appellate courts are directed to ensure “as far as reasonably possible” that

these appeals are brought to final disposition within 180 days of the date the notice of

appeal is filed. See TEX. R. JUD. ADMIN. 6.2(a). Given the nature of these cases and

the shortened appellate deadlines, the Court does not favor extensions of time to file a

brief in such cases.

       This Court, having fully examined and considered appellee’s motion, is of the

opinion that, in the interest of justice and given the circumstances, the motion should be

granted. Accordingly, we GRANT the motion and ORDER appellee’s brief to be filed on

or before the expiration of the business day on Wednesday, May 15, 2019. Further

motions for extension of time by appellee will not be entertained.



                                                                     PER CURIAM

Delivered and filed the
30th day of April, 2019.




                                            2